DETAILED ACTION
Response to Amendment
This Action is in response to the Amendment After Final filed August 19, 2021.
The Amendment After Final is entered.
Claims 4-7 are amended.
Claims 1-3 and 8 are cancelled.
Claims 9-12 are added.
Claims 4-7 and 9-12 are pending.

Allowable Subject Matter
Claims 4-7 and 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance: based on Applicant’s amendment rewriting indicated allowable claims 4-7 in independent form. The prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, a living body stimulation device where a frequency of the plurality of discharge pulses constituting the discharge pulse group is higher than a frequency of the plurality of pulses constituting the positive pulse group or the negative pulse group (claim 4); where a discharge pulse is provided immediately before a positive pulse group of the stimulation signal and a discharge pulse is provided immediately before a negative pulse group of the stimulation signal where the number of discharge pulses constituting the discharge pulse group is changeable depending upon the frequency of the stimulation signal (claim 5); where the number of discharge pulses constituting the pulse group is changeable depending on a term between the positive pulse group and the negative pulse group during which no pulses are generated (claim 6); or where the discharge pulse group is constituted by at least three said discharge pulses and a term between the discharge pulses is set so as to gradually shorten during which no pulses are generate (claim 7).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846.  The examiner can normally be reached on Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571 272 4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792